Case 1:17-cr-03246-MV Document 319 Filed 03/10/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff,
VS. CRIMINAL NO. 17-3246-8 MV
ANDREW WYATT,
Defendants.
ORDER DISMISSING INDICTMENT
AGAINST ANDREW WYATT WITHOUT PREJUDICE
THIS MATTER having come before the Court on the written motion of the United
States to dismiss defendant Andrew Wyatt from Counts 1, 2, and 11 of the First Superseding
Indictment filed April 10, 2018, in cause number 18-03246 MV, and the Court being fully
advised in the premises, FINDS that the DEFENDANT Andrew Wyatt only is dismissed from
Counts 1, 2, and 11 of the First Superseding Indictment without prejudice because it is in the
interests of justice. All other co-defendants and charges will remain.
IT IS THEREFORE ORDERED that Andrew Wyatt will be dismissed from Counts 1,

2, and 11 in the First Superseding Indictment in cause number 18-3246 MV without prejudice.

MARTHA VAZQUEZ .
DISTRICT COURT JUDGE

Submitted by:

Electronically Signed
Letitia Carroll Simms

Assistant U.S. Attorney
